Tilson, Judge:
This appeal was filed for the purpose of testing the validity of the action of the appraiser in including as a part of the dutiable values of the *372merchandise the amount of the so-called British purchase tax. Counsel for the parties in submitting this case have agreed that the issues herein are similar in all material respects to the issues which were involved in United States v. Pitcairn, C. A. D. 334, and the record in that case has been admitted in evidence herein.
Upon the agreed facts and the law applicable thereto, I find and hold the proper dutiable export values of the merchandise covered by this appeal to be the values found by the appraiser, less any amounts added by the importer on entry to meet advances made by the appraiser in similar cases then- pending on appeal. Judgment will be rendered accordingly.